Appeal brings for review final decree of injunction whereby it was, inter alia, adjudged and decreed:
"The defendants, W.L. Philbrick, Director of Funerals, Inc., and W.L. Philbrick, their servants, agents and employees and each and every of them be and they are hereby permanently and perpetually enjoined and restrained from using lots 8 and 9, Block 3, of Fisher's First Subdivision of Alton Beach, according to the plat thereof recorded in Plat Book 2 at page 77 of the Public Records of Dade County, Florida, and the improvements and buildings situate thereon as a funeral home, a funeral parlor or undertaking establishment, and from using said premises for the purposes of conducting funerals or acting as funeral directors, and that they cease and desist from conducting and holding funerals on said premises, and from advertising or holding themselves out as conducting said business thereon contrary to the provisions of any valid, subsisting ordinance of the City of Miami Beach, prohibiting such uses and actions, but this injunction shall not become effective until ten days from this date."
The case appears to be ruled by our opinion and judgment in the case of State ex rel. Skillman v. City of Miami, 101 Fla. 585,  134 So. 541. It is true that the Skillman case originated with the issuance of a writ of habeas corpus, while in the instant case suit was instituted in Chancery by a municipality, the *Page 541 
City of Miami Beach, to enjoin the conducting of a funeral home in a residential district of the City of Miami Beach in violation of the Zoning Ordinance of the City of Miami Beach, Florida.
Had the suit been brought by an individual, the contention of the appellant that special injury would have to be shown might be sustained; but, as it is, suit was brought by the governmental authorities in the governmental function of protecting the public.
In Pompano Horse Club v. State, 93 Fla. 415, 111 So. 801, we held:
"The duty of protecting the property right of all its citizens is sufficient warranty in issuing the injunction. Therefore, wherever a public nuisance is shown, equity must enjoin it at the suit of the government. Every place where a public statute is openly, publicly, repeatedly, continuously, persistently and intentionally violated, is a public nuisance."
This enunciation, coupled with what we said in the Sillman case, supra, is sufficient to warrant the injunctive relief.
No reversible error being made to appear in the record the decree is affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.